United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
CENTRAL ALABAMA HEALTHCARE
SYSTEM, Montgomery, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
John L .Bennett, for the appellant
Office of Solicitor, for the Director

Docket No. 08-2015
Issued: May 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2008 appellant filed a timely appeal from September 26, 2007 and May 8,
2008 merit decisions of the Office of Workers’ Compensation Programs denying his emotional
condition claim. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On February 2, 2007 appellant, then a 55-year-old pharmacist, filed a Form CA-2a, claim
for recurrence of disability, that he sustained on October 26, 2006 in file number xxxxxx997,
which was accepted for depressive reaction. He stated that, since he returned to work, he

continued to have major depressive episodes, that work had been very stressful and that he felt
he was in a hostile work environment. Appellant stated that, on October 26, 2006, he lost his
self-control and began yelling at everyone. The employing establishment indicated that after the
original injury he was reinstated to the position of patient services assistant but had applied for
and was selected as a pharmacist effective March 6, 2005. The employing establishment
indicated that appellant’s previous “stressor” had retired. It also noted that he had received a
paper suspension due to leaving the work area unattended and insubordination, but he did not
lose anytime off from work or any pay. The Office considered appellant’s claim a new
occupational disease claim and assigned it file number xxxxxx975. In a March 2, 2007 letter, it
requested additional factual and medical information from him.
In a March 17, 2007 statement, appellant noted returning to work in March 2004 after
receiving compensation benefits in file number xxxxxx997. Upon his return, he claimed he was
in a hostile work environment. On October 26, 2006 appellant stated that he was working
without relief and left the area for a restroom break. When he returned and saw that no one was
waiting for a prescription, he left to get coffee. As appellant returned, four minutes later,
Brenda George, a supervisor, instructed him to return to his office. He stated that Ms. George
was offended when he told her that she could not tell someone they could not “pee and poop.”
Appellant noted speaking to the chief of pharmacy, a Mr. Wade, about the matter. He stated that
his supervisor, Marilynn Wallace, informed him and the other pharmacist that they could not go
to the restroom without permission and without someone to relieve them. Appellant alleged that
Ms. Wallace’s instructions were very embarrassing and loud enough so that Nurse
Willese Jenkins and a patient heard them. He stated that he lost his self-control and voiced his
opinion about Ms. Wallace’s instructions. Appellant indicated that he spent the rest of the
morning in employee health but returned to work in the afternoon. He noted that, several times
since this incident, he was left without relief, which caused frustration, anguish, anxiety,
hostility, depression and anger. Appellant indicated that, when he finally got someone to relieve
him, it was demeaning and demoralizing. On October 31, 2006 he stated that Ms. Wallace asked
him to write a memorandum of inquiry, which would lead to disciplinary action. Appellant
stated that this caused him stress, fear, humiliation and extreme anguish. He noted that during
this time Ms. Wallace escorted Phillip Knight, retired pharmacy chief, into his personal work
space which increased his anxiety and caused a panic attack. Appellant stated that Mr. Knight
caused his depression in 1999. On November 15, 2006 the chief of pharmacy proposed a
seven-day suspension for the October 26, 2006 incident. Appellant indicated that, although the
director told him on December 18, 2006 that the suspension decision would be within three days,
he did not receive it until January 22, 2007. He advised that it was difficult to work knowing
that he could be suspended for seven days at anytime. Appellant stated that he felt singled out as
other pharmacists did the same thing without adverse consequences. He asserted that Mr. Knight
repeatedly returned to the restricted pharmacy area without signing in. This caused extreme
anxiety since Mr. Knight caused his condition in file number xxxxxxx997. Appellant stated that
Mr. Knight stood behind him in his personal work space and harassed him on May 14 and
December 23, 2005, October 31, 2006 and January 10, 2007. He advised that several insulting
and derogatory comments were made about him while the front of the pharmacy was under
construction. Appellant stated someone drew a valentine heart that stated, “Brenda loves Tom C,
(Brenda George).” He found this very humiliating and disturbing because his wife could see it
from a pick-up window in front of the pharmacy. Appellant indicated that the valentine heart
remained up for several months even though he told his supervisor it was offensive. He stated
2

that Ms. Wallace finally marked it out on December 22, 2006. Appellant advised that another
drawing showed him looking at his watch with the caption, “[W]hat time is it?” He found the
drawing offensive and derogatory as it wrongly insinuated that he was always gone. Appellant
also asserted that, on December 13, 2006, another pharmacist, Phelicia Bush, made a derogatory
comment to him when she said, “I would ask [appellant] to do it but he would say, Oh! My blood
pressure is too high!”
Appellant submitted a copy of the January 5, 2007 suspension decision; reports of contact
and witness statements regarding the October 26, 2006 employment incident; documentation of
when Mr. Knight came into the pharmacy; and reports dated March 2, 2007 from B.J. Bunn,
Ph.D., LCSW, and March 26, 2007 from Dr. William C. Freeman, a Board-certified psychiatrist,
diagnosing major depression and anxiety disorder and rendering him totally disabled due to
current work-related stressors.
By decision dated May 3, 2007, the Office denied appellant’s claim, finding that he failed
to establish a compensable factor of employment.
On June 18 and 27, 2007 appellant requested reconsideration. In his June 18, 2007 letter,
he asserted his March 17, 2007 letter described several incidents which were detrimental to his
condition, but the Office’s decision focused only on the October 26, 2006 incident and did not
consider the medical documentation. Appellant indicated the staffing shortage within the
pharmacy increased his work-related stress as he previously indicated that its affect on his
requests for relief and extra help. He also submitted a copy of a photograph along with copies of
his employee health record.
On July 5, 2007 appellant’s representative argued appellant’s prior case (file number
xxxxxx997) should be considered with the present case. He alleged that there was an unresolved
issue about wage loss in the initial claim. In the present case, appellant’s representative argued
that the employing establishment should have treated appellant with special support and
understanding in view of his fragile psyche due to an accepted emotional condition. He asserted
that the Office erred in its decision as being berated publicly in front of another employee and
patient was not a “normal” administrative action and reasonable administrative action would
have discouraged a former employee who caused appellant much conflict and stress in his
original claim from being allowed where appellant works. The former employee noted enclosing
photographs of drawings that embarrassed and belittled appellant and which remained in view
for months after appellant complained, was objective evidence of a hostile work environment.
He alternatively argued that appellant’s reactions to administrative matters should be
compensable as a consequential injury.
On September 26, 2007 the Office denied modification of its prior decision. It found that
appellant’s allegation about the drawings which he alleged embarrassed and belittled him was
unsubstantiated. Appellant was advised that, since he identified new employment factors in his
request for reconsideration, he must file a new claim to have them considered.
In a February 9, 2008 letter, appellant requested reconsideration. His representative
reiterated arguments that the two claims should be considered together and for a possible
consequential injury. Counsel asserted that appellant’s exposure to drawings made on a

3

workplace wall was not denied by the employer and was attested to in enclosed witness
statements. He contended that the employing establishment took no action to timely remove the
drawings and that allowing them to be displayed for an unnecessary length of time was error.
Counsel contended that the employing establishment violated its own access policies and that the
employing establishment had a responsibility to employee’s with a known emotional disorder to
provide a level of protection at work to minimize or eliminate exposure to obvious stressors.
In an undated statement received March 28, 2008, Ms. Wallace, supervisor, indicated that
the drawings on the temporary wall were of various persons in the pharmacy and were not
malicious. The one which said “Brenda loves Tom C or Tom Cruise” was marked out when
appellant mentioned that it bothered him. Ms. Wallace also indicated that Mr. Knight frequently
visited to see how the ScriptPro machine worked. She indicated that the person who let him in
must have forgotten to make him sign in. Ms. Wallace did not recall any contact between
Mr. Knight and appellant. A February 1, 2008 report from Dr. Freeman was also received.
By decision dated May 8, 2008, the Office denied modification of its prior decision. It
noted that the photograph/drawing incident could not be introduced as a factor of employment
during the reconsideration process and appellant was advised in its previous decision that this
issue was not part of the original denial.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the medical evidence establishes that the disability
results from an employee’s emotional reaction to his regular or specially assigned employment
duties or to a requirement imposed by the employing establishment, the disability comes within
coverage of the Federal Employees’ Compensation Act. The same result is reached when the
emotional disability resulted from the employee’s emotional reaction to the nature of his work or
his fear and anxiety regarding his ability to carry out her work duties.1 By contrast, there are
disabilities having some kind of causal connection with the employment that are not covered
under workers’ compensation law because they are not found to have arisen out of employment,
such as when disability results from an employee’s fear of reduction-in-force or frustration from
not being permitted to work in a particular environment or hold a particular position.2
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.3 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its

1

Ronald J. Jablanski, 56 ECAB 616 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976).

2

Id.

3

Charles D. Edwards, 55 ECAB 258 (2004).

4

administrative or personnel responsibilities, such action will be considered a compensable
employment factor.4
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.5 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.6 As a rule, allegations alone by a claimant are insufficient to
establish a factual basis for an emotional condition claim, but rather, must be corroborated by the
evidence.7 Mere perceptions and feelings of harassment will not support an award of
compensation.8
ANALYSIS
Appellant attributed his emotional condition to stress related to a hostile work
environment upon his return to work.9 The Board must thus, initially review whether these
alleged incidents and conditions of employment are covered employment factors under the Act.
Appellant’s allegations include the October 26, 2006 incident when he left his work area
unattended and the resulting discussion with his supervisor. This led to a suspension and other
incidents where he asserted that he was again left without relief. Appellant has also attributed
his emotional condition to Mr. Knight being allowed into the restricted pharmacy area. The
Board finds that these allegations relate to administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties and do not fall within the coverage of the
Act.10 The Board has also found that an administrative or personnel matter will be considered to
be an employment factor where the evidence discloses error or abuse on the part of the
4

Kim Nguyen, 53 ECAB 127 (2001).

5

Dennis J. Balogh, 52 ECAB 232 (2001).

6

Id.

7

Charles E. McAndrews, 55 ECAB 711 (2004); see also Arthur F. Hougens, 42 ECAB 455 (1991) and Ruthie M.
Evans, 41 ECAB 416 (1990) (in each case, the Board looked beyond the claimant’s allegations to determine whether
or not the evidence established such allegations).
8

Beverly R. Jones, 55 ECAB 411 (2004).

9

As appellant alleged new incidents following his return to work, the Office properly developed the present claim
as a new claim.
10

An employee’s emotional reaction to administrative actions or personnel matters taken by the employing
establishment is not covered under the Act as such matters pertain to procedures and requirements of the employer
and do not bear a direct relation to the work required of the employee. Sandra Davis, 50 ECAB 450 (1999).

5

employing establishment. In determining whether the employing establishment erred or acted
abusively, the Board has examined whether the employing establishment acted reasonably.11
Appellant stated on October 26, 2006 that he left the work area for a restroom break and
to get a cup of coffee. He was initially instructed to return to his work area and later instructed
that permission was needed for restroom breaks and someone was needed to provide relief while
he was gone from the work area. Appellant indicated that he was embarrassed as
Ms. Jenkins and a patient might have overheard the supervisor’s instructions. In giving
instructions to an employee, a supervisor is performing an administrative function, which, absent
evidence of error abuse, is not a compensable factor of employment.12 While appellant may not
have liked the manner in which his supervisor issued instructions and the content of such
instructions, generally complaints about the manner in which a supervisor performs his or her
duties or the manner in which a supervisor exercises his or her discretion fall, as a rule, outside
the scope of coverage provided by the Act. This principle recognizes that a supervisor or
manager in general must be allowed to perform his or her duties and employees will, at times,
dislike the actions taken. Mere disagreement or dislike of a supervisory or managerial action
will not be compensable, absent evidence of error or abuse.13 The Board finds that the evidence
of record does not establish error or abuse on the part of either supervisor in issuing instructions
on October 26, 2006.
Appellant has alleged that he was unable to follow the employing establishment’s
directives concerning not leaving the work area unattended as there were times no one was
available to relieve him. The Board has held that emotional reactions to situations in which an
employee is trying to meet his or her position requirements are compensable under the principles
of Cutler.14 To the extent appellant is alleging that he had an emotional reaction due to a staff
shortage, he did not provide a detailed allegation or supporting evidence to establish such
allegation has a factual basis.15 The Board therefore finds that appellant has not established a
compensable employment factor.
The October 26, 2006 incident resulted in a suspension due to leaving the work area
unattended and insubordination. Appellant indicated that this caused him stress as he had to
write a memorandum of inquiry and wait past the time he was told the suspension decision
would be issued. He also stated that he felt singled out as other pharmacists did the same thing
without consequences. Appellant, however, did not submit any evidence to support error or

11

See Richard J. Dube, 42 ECAB 916, 920 (1991).

12

Paul L. Stewart, 54 ECAB 824 (2003).

13

See T.G., 58 ECAB ___ (Docket No. 06-1411, issued November 28, 2006).

14

Peter D. Butt, Jr., 57 ECAB 117 (2004); Lillian Cutler, supra note 1.

15

Sherry L. McFall, 51 ECAB 436 (2000).

6

abuse in the handling or issuance of his suspension decision. Thus, he has failed to establish a
compensable employment factor.16
Appellant also alleged that his emotional condition was due in part to Mr. Knight’s
presence in the restricted pharmacy area. He alleged that Mr. Knight did not have to sign in as a
guest and Mr. Knight stood behind him in his work space and harassed him on several occasions
from May 14, 2005 to January 10, 2007. The Board has held that frustration with the policies
and procedures of the employing establishment17 are not compensable factors of employment. In
this case, appellant provided nothing to substantiate his allegations. He therefore failed to show
error or abuse with the policies and procedures of the employing establishment. Appellant
further failed to establish a factual basis for his claim of harassment by probative and reliable
evidence.18 Accordingly, the record is not sufficient to establish harassment but constitutes
appellant’s perception that he was harassed. As appellant did not establish as factual a basis for
his allegation of harassment, he did not establish that harassment or discrimination occurred.19
The evidence instead suggests that the employee’s feelings were self-generated and thus not
compensable under the Act.20 Furthermore, the employing establishment was under no
obligation to make any special accommodations as the present claim is based on exposure to new
employment factors and is separate from file number xxxxxx997.
Appellant’s representative has alleged that appellant’s previous case and the current case
should be administratively doubled or reviewed for relevance to this claim. As appellant claimed
new factors after he returned to work, the Office properly adjudicated this case as a new and
separate claim. Additionally, arguments pertaining to his prior claim should be addressed in that
claim as it is a separate claim. Furthermore, any assertion that the employing establishment was
obliged to provide appellant with special accommodations when he returned to work relative to
his condition in file number xxxxxx997 should be addressed in that claim.
While the Office addressed the majority of appellant’s alleged employment factors, the
Board notes the Office neglected to address his allegations and evidence pertaining to drawings
and comments made by coworkers as well as additional evidence and arguments raised
pertaining to Mr. Knight. The Board notes that appellant referred to photographs of drawings
that embarrassed him in his March 17, 2007 statement. In both of his subsequent requests for
reconsideration, appellant submitted evidence or argument pertaining to this issue. While the
Office’s September 26, 2007 decision found that the drawing incidents were an unsubstantiated
allegation, the Office’s subsequent decision of May 8, 2008 failed to consider appellant’s
evidence and argument. It specifically noted that the photograph incident could not be
16

See V.W., 58 ECAB ___ (Docket No. 07-234, issued March 22, 2007) (although the handling of disciplinary
actions and the monitoring of work activities are generally related to the employment, they are administrative
functions of the employer and not duties of the employee).
17

See William Karl Hansen, 49 ECAB 140 (1997).

18

See Mary J. Summers, 55 ECAB 730 (2004).

19

Jeral R. Gray, 57 ECAB 611 (2006).

20

See Gregorio E. Conde, 52 ECAB 410 (2001).

7

introduced as a factor of employment during the reconsideration process. In its May 8, 2008
decision, the Office failed to address additional evidence and arguments pertaining to
Mr. Knight, the retired chief of pharmacy. The Board notes that appellant made allegations
regarding the drawings and Mr. Knight in his March 17, 2007 statement, which was submitted in
response to the Office’s March 2, 2007 request for additional evidence.
Statements from a claimant in amplification and expansion of a claim are as much a part
of the claim as the claim form itself.21 Technical requirements of pleading are inconsistent with
the remedial purposes of the statute.22 Therefore, on remand, the Office should consider
evidence and assertions regarding these matters and determine whether they constitute
compensable factors of employment and, if so, whether the medical evidence establishes that
appellant’s condition is causally related to this factor or any other compensable factor of
employment.
CONCLUSION
From the alleged employment factors reviewed by the Office, the Board finds that
appellant has not established a compensable employment factor. With regards to appellant’s
allegation pertaining to drawings and comments by coworkers as well as additional evidence and
argument pertaining to Mr. Knight, the Board finds that the Office failed to review relevant
evidence and argument in its merit decision of May 8, 2008 and the case will be remanded to the
Office to determine whether these factors constitutes compensable factors of employment.

21

See Wilfred M. Hamilton, 41 ECAB 524 (1990); Josephine B. Lampariello, 8 ECAB 626 (1956).

22

See Grady L. Frazier, 40 ECAB 1298 (1989) (the Act and the regulations promulgated thereunder, are remedial
in nature).

8

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 8, 2008 and September 26, 2007 are affirmed in part and set
aside in part and the case remanded to the Office for action consistent with this decision of the
Board.
Issued: May 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

